     Case 1:19-cv-01780-DAD-SKO Document 15 Filed 10/15/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    RUDY JIMENEZ,                                  Case No. 1:19-cv-01780-DAD-SKO (PC)

12                       Plaintiff,
                                                     FINDINGS AND RECOMMENDATIONS
13           v.                                      TO DISMISS ACTION

14    SUPERIOR COURT OF CALIFORNIA,                  (Doc. 13)
      COUNTY OF KINGS, et al.,
15                                                   21-DAY DEADLINE
                         Defendants.
16

17          Plaintiff Rudy Jimenez alleges that he is unlawfully incarcerated. (See Doc. 13.) As
18   discussed below, Plaintiff’s claims are barred by the favorable termination rule of Heck v.
19   Humphrey, 512 U.S. 477, 487 (1994). When, as here, a plaintiff seeks damages on the grounds
20   that he is unlawfully confined, he may not pursue claims under section 1983 until his “sentence
21   has been declared invalid … or called into question by a … court’s issuance of a writ of habeas
22   corpus.” Heck, 512 U.S. at 487.
23          Given that Plaintiff’s claims are Heck barred, and that Plaintiff received a prior
24   opportunity to amend (see Doc. 8), the Court finds that further amendment would be futile. See
25   Akhtar v. Mesa, 698 F.3d 1202, 1212-13 (9th Cir. 2012). Accordingly, the Court recommends that
26   this case be dismissed.
27   ///
28   ///
     Case 1:19-cv-01780-DAD-SKO Document 15 Filed 10/15/20 Page 2 of 4


 1   I.     SCREENING REQUIREMENT

 2          The Court is required to screen complaints brought by prisoners seeking relief against a

 3   governmental entity or an officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).

 4   The Court must dismiss a complaint or portion thereof if the complaint is frivolous or malicious,

 5   fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

 6   who is immune from such relief. 28 U.S.C. § 1915A(b). The Court should dismiss a complaint if

 7   it lacks a cognizable legal theory or fails to allege sufficient facts to support a cognizable legal

 8   theory. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

 9   II.    PLAINTIFF’S ALLEGATIONS
10          Plaintiff’s alleges that he is being unlawfully confined past his release date. (See Doc. 1 at

11   3-5.) Plaintiff has been incarcerated for 24 years. (Id. at 3.) He alleges that he was convicted of

12   and sentenced for vandalism with a “gang enhancement.” (Id.) Plaintiff alleges that, once he

13   arrived at Wasco State Prison, prison officials had “different paperwork on [him] with different

14   charges,” including sex offenses with a sentence of 30 years to life. (Id.) In September 2019,

15   Plaintiff filed a “petition for vacating of murder conviction and resentencing” in Kings County

16   Superior Court, pursuant to California Penal Code section 1170.95. (See id. at 7.) In its order

17   denying the petition, the Superior Court stated that Plaintiff was convicted of two counts of

18   vandalism and one count of a gang enhancement in Case No. 96CM7648-002; thus, Penal Code

19   1170.95 did not apply to this case. (Id.) Plaintiff states that “the truth was finally revealed to
20   [him] by the judge … the truth of [his] charges.” (Id. at 5.) Plaintiff alleges that CDCR is

21   responsible for “changing [his] charges into worse ones.” (Id.)

22          In his first amended complaint, Plaintiff alleges that, during his arrest and interrogation,

23   police officers denied him due process by failing to present a warrant and read him his Miranda

24   rights. (Doc. 13 at 2, 3.) He alleges that the deputy district attorney assigned to his case

25   committed prosecutorial misconduct by not presenting exculpatory evidence or calling an expert

26   on DNA evidence to testify, and instead relying on hearsay. (Id.) Plaintiff requests that the Court
27   “dismiss and strike the allegation section 1385 for insufficient evidence.” (Id. at 3.)

28          In addition to suing a probation officer, a deputy clerk, the Kings County District

                                                         2
     Case 1:19-cv-01780-DAD-SKO Document 15 Filed 10/15/20 Page 3 of 4


 1   Attorney’s Office, and a Kings County Superior Court judge, Plaintiff sues a correctional

 2   counselor and analyst, presumably at California Correctional Institution, where Plaintiff is

 3   currently incarcerated. (Doc. 13 at 1, 2.) The claims against the prison officials are unclear;

 4   Plaintiff states the following: “When you put a request of your Privacy Act information to Ms.

 5   Baker, she will refer[] to the counselor, then … the counselor will point finger to the BOP

 6   Sacramento main office or the court.” (Id. at 5.)

 7   III.     DISCUSSION

 8            “[W]hen a state prisoner is challenging the very fact or duration of his physical

 9   imprisonment, and the relief he seeks is a determination that he is entitled to immediate release or
10   a speedier release from that imprisonment, his sole federal remedy is a writ of habeas corpus.”

11   Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Thus, a prisoner may not challenge the fact or

12   duration of his confinement in a section 1983 action. Id. at 489. Additionally, “in order to recover

13   damages for allegedly unconstitutional conviction or imprisonment, … a [section] 1983 plaintiff

14   must prove that the conviction or sentence has been reversed on direct appeal, expunged by

15   executive order, declared invalid by a state tribunal authorized to make such determination, or

16   called into question by a federal court’s issuance of a writ of habeas corpus.” Heck v. Humphrey,

17   512 U.S. 477, 486-87 (1994).

18            Plaintiff alleges that he is unlawfully incarcerated, and he requests declaratory and

19   injunctive relief and $75 million in damages. (See Doc. 13 at 6-7.) It is unclear whether Plaintiff
20   bases the alleged illegality of his incarceration on (a) improprieties by the district attorney and

21   state court or (b) improprieties by prison officials. (See id. at 2-5; see also Doc. 1 at 3-5.) In either

22   case, Plaintiff’s claims are barred. Plaintiff may not seek release from custody in a section 1983

23   action; he may only seek release in federal court by filing a petition for habeas corpus.1 Preiser,

24   411 U.S. at 500. Additionally, Plaintiff may not seek damages under section 1983 unless his

25   conviction or sentence has been declared invalid by a state court or a federal court’s issuance of a

26   writ of habeas corpus. See Heck, 512 U.S. at 486-87.
27
     1
28    The Court informs Plaintiff that he may not file a petition for habeas corpus in federal court unless and until he has
     exhausted his remedies in state court. See Heck, 512 U.S. at 480-81; 28 U.S.C. § 2254(b).
                                                                 3
     Case 1:19-cv-01780-DAD-SKO Document 15 Filed 10/15/20 Page 4 of 4


 1   IV.      CONCLUSION AND RECOMMENDATION

 2            For the reasons set forth above, Plaintiff’s first amended complaint (Doc. 13) fails to state

 3   a claim on which relief can be granted. Given that Plaintiff’s claims are barred by Heck, and that

 4   Plaintiff received a prior opportunity to amend, the Court finds that further amendment would be

 5   futile. See Akhtar v. Mesa, 698 F.3d 1202, 1212-13 (9th Cir. 2012). Accordingly, the Court

 6   RECOMMENDS that this action be DISMISSED.

 7            These Findings and Recommendations will be submitted to the United States District

 8   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 21 days

 9   of the date of service of these Findings and Recommendations, Plaintiff may file written
10   objections with the Court. The document should be captioned, “Objections to Magistrate Judge’s

11   Findings and Recommendations.” Plaintiff’s failure to file objections within the specified time

12   may result in waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

13   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

14
     IT IS SO ORDERED.
15

16   Dated:     October 15, 2020                                    /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28

                                                         4
